DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
Regarding the election by original presentation, the traversal arguments directed to the election by original presentation of claims 21-26 in the reply filed on 04/29/2022 are acknowledged.  The traversal is on the ground(s) that the restriction/election requirement was improper.  This is not found persuasive because MPEP 803 states:
There are two criteria for a proper requirement for restriction between patentably distinct inventions:
(A) The inventions must be independent; and 
(B) There would be a serious burden on the examiner if restriction is not required.
With regard to § 803 I. A., the applicant’s arguments are based on assumption that the election by original presentation is a species election (see section A. of arguments). To be clear, the claims elected by original presentation are directed to an invention (not species) that is distinct from the invention originally examined. 
The invention as claimed and the invention elected by original presentation are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, with regard to (1), as stated in the 03/01/2022 Final Rejection (hereinafter “Final Rejection”), the invention set forth in claims 21-26 includes limitations which are absent from and mutually exclusive from the previously examined invention. For example, claim 21 states “producing a patina layer without use of metallic ion of a metal that is more noble than zinc”, which would preclude the interpretation of the prior art used for the currently-examined group of claims. To further elaborate, the inventions are distinct because the claims cover claim scope that would be non-obvious over one another due to the negative limitation (“without the use of metallic ion of a metal that is more noble than zinc”), which precludes claim scope covered by the originally-examined invention, meeting (2). This is evidenced by the fact that the prior art reference used in the rejection (Nikkanen) would meet the originally-examined claim but would be precluded by the claims elected by original presentation. Furthermore, with regard to (3) there is nothing of record to show the inventions to be obvious variants, particularly in view of the fact that the originally-filed disclosure does not contain support for the embodiment outlined in the invention elected by original presentation. The invention elected by original presentation is independent and distinct to the point that it contains subject matter which was not described in the specification in such a way to convey that the inventor had possession of the claimed invention, which would also notably raise an issue under 35 U.S.C. § 112(a) new matter. 
With regard to § 803 I. B., Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.


	Regarding the 103 rejection, the arguments are based on the embodiment claimed by the withdrawn claims, and as such are not found persuasive as they are not commensurate in scope with the examined claims. With regard to the amendment to claim 1, changing the transitional phrase “comprising” to “consists of” in the preamble of claim 1 significantly changes the scope of the claims, and as such, will not be considered after-final. It is respectfully noted that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims (MPEP 714.13 II.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735